Exhibit 10.5

 

PURSUANT TO 17 C.F.R. § 240.24B-2, CONFIDENTIAL INFORMATION (INDICATED BY
{*****}) HAS BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

PURCHASE AGREEMENT AND RELEASE

 

THIS PURCHASE AGREEMENT AND RELEASE (the “Agreement”) is effective as of this
21st day of December, 2012 by and among Compact Particle Acceleration
Corporation, a Wisconsin corporation (“Buyer”), Accuray Incorporated, a Delaware
corporation (“Accuray”) and TomoTherapy Incorporated, a Wisconsin corporation
(“TomoTherapy,” and collectively with Accuray, “Seller”).  Buyer and Seller are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party.”

 

RECITALS

 

WHEREAS, Buyer desires to purchase from Seller certain shares of Buyer’s
outstanding equity (the “Equity Securities”) and notes representing indebtedness
owed from Buyer to Seller (“Debt Securities,” and collectively with the Equity
Securities, the “Purchased Securities”), as more further described below, upon
the terms and conditions hereinafter set forth; and

 

WHEREAS, Seller desires to sell the Purchased Securities to Buyer, and Buyer
desires to purchase the Purchased Securities, upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

AGREEMENT

 

ARTICLE I
PURCHASE AND SALE

 

1.1                               Purchase and Sale.  On the Closing Date,
Seller shall sell and deliver to the Buyer, and Buyer shall purchase and accept
from Seller the following:

 

(a)           1,900,859 shares of Buyer’s Class A Common Stock,

 

(b)           1,000,000 shares of Buyer’s Class B Common Stock,

 

(c)           1,694,196 shares of Buyer’s Series A Preferred Stock,

 

(d)           2,430,658 shares of Buyer’s Series A-1 Preferred Stock,

 

(e)           that certain Amended and Restated Promissory Note (the “Note”)
dated as of May 9, 2011 in the principal amount of $1,900,000, including all
accrued but unpaid interest and fees thereon;

 

(f)            all outstanding fees and expenses related to certain license
fees, accounting services, labor billings and other related expenses owed to
Seller;

 

--------------------------------------------------------------------------------


 

(g)           all of Seller’s rights in that certain Limited Exclusive Patent
License Agreement dated as of February 23, 2007, as amended by Amendment One on
April 8, 2008 and Amendment Two on February 10, 2011, and as supplemented by
Supplement One on July 2, 2008, Supplement Two on March 6, 2009, Supplement
Three on January 11, 2010, Supplement Four on January 28, 2010, Supplement Five
on May 19, 2010, Supplement Six on September 30, 2010, Supplement Seven on
January 6, 2011 and Supplement Eight on March 4, 2011 (as amended and
supplemented, the “License”); and

 

(h)           all of Seller’s rights pursuant to those certain Warrants to
purchase, in the aggregate, 1,725,820 shares of CPAC’s Series B Common Stock.

 

1.2                               Purchase Price.  The consideration to be paid
by Buyer to Seller for the Purchased Securities shall be {*****} (the “Purchase
Price”) payable by Buyer to Seller, in cash, at Closing.

 

1.3                               Delivery of Note and Stock Certificates.  At
the Closing, Seller shall deliver to Buyer the original Note and any and all
stock certificates representing the Equity Securities purchased by Buyer.  In
the alternative, Seller shall deliver an affidavit of lost stock certificate
and/or an affidavit of lost promissory note, as applicable, in a form reasonably
acceptable to Buyer.

 

1.4                               Closing.  The closing of the transactions
contemplated hereby (“Closing”) shall take place at 10:00 a.m. on the date
hereof or such other date and time as may be mutually agreed upon by the parties
hereto (the “Closing Date”), at the offices of Michael Best & Friedrich LLP, 1
South Pinckney Street, Suite 700, Madison, Wisconsin 53703, or at such other
place as may be mutually agreed upon by the parties hereto, including, without
limitation, closing by mail, e-mail or facsimile.

 

ARTICLE II
TERMINATION

 

Effective immediately upon the execution of this Agreement, each of Accuray and
TomoTherapy terminates any and all rights it has in Buyer, including, but not
limited to, all rights pursuant to each of the following:

 

(a)           the License;

 

(b)           that certain Amended and Restated Limited Exclusive Sublicense and
Cross-License License Agreement dated as of April 20, 2012;

 

(c)           that certain Second Amended and Restated Shareholder Agreement
dated as of April 20, 2012;

 

(d)           that certain Preferred Stock and Warrant Purchase Agreement dated
as of April 20, 2012;

 

(e)           that certain Amended and Restated Investors’ Rights Agreement
dated as of April 20, 2012;

 

(f)            that certain Series B Common Stock Purchase Agreement dated as of
April 20, 2012;

 

(g)           that certain Side Letter dated as of April 20, 2012 for the
benefit of Accuray;

 

2

--------------------------------------------------------------------------------


 

(h)           those certain Warrants to purchase, in the aggregate, 1,725,820
shares of CPAC’s Series B Common Stock; and

 

(i)            any other rights Accuray and/or TomoTherapy has in Buyer.

 

ARTICLE III
SELLER REPRESENTATIONS AND WARRANTIES

 

In order to induce Buyer to enter into this Agreement, in addition to the
Release (as defined below), each of Accuray and TomoTherapy make the following
representations and warranties to Buyer, each of which shall be deemed to be
independently material and relied upon by Buyer, regardless of any investigation
made by, or information known to, Buyer.  Accuray and TomoTherapy jointly and
severally represent and warrant to Buyer as follows:

 

3.1                               Ownership of Purchased Securities.  Each of
Accuray and TomoTherapy, as applicable, is the record and beneficial owner of
the Purchased Securities to be sold to Buyer as set forth in Section 1.1.  Each
of Accuray and TomoTherapy, as applicable, owns such Purchased Securities free
and clear of all liens, encumbrances, pledges, claims and other security
interests.  None of the Purchased Securities are subject to any order or
contract, including, but not limited to, any marital property agreement, voting
trust or proxy relating to the exercise of voting rights or subjecting such
Purchased Securities to transfer restrictions.

 

3.2                               Enforceability; Conflicting Obligations.  Each
of Accuray and TomoTherapy, as applicable, has all necessary power and authority
to enter into and consummate the transactions contemplated by this Agreement in
accordance with its terms and to sell to Buyer the Purchased Securities.  This
Agreement is each of Accuray’s and TomoTherapy’s valid and binding obligation,
enforceable against it in accordance with its terms.  The execution and delivery
of this Agreement do not, and the consummation of the sale of the Purchased
Securities contemplated hereby will not, conflict with or violate the provisions
of such Seller’s articles of incorporation or certificate of incorporation, as
applicable, or bylaws, or any contract, order or restriction to which such
Seller is a party, or to which such Seller is bound.

 

3.3                               Compliance with Law.  All legal action
necessary for each of Accuray’s and TomoTherapy’s execution and performance of
this Agreement and consummation of the transactions contemplated hereby have
been duly and validly taken.

 

3.4                               Organization and Qualification.  Accuray is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, has filed with the Delaware Secretary of State the
most recent annual report required to be filed by it, has not filed a
certificate of dissolution and has a perpetual period of existence.  TomoTherapy
is a corporation duly organized and validly existing under the laws of the State
of Wisconsin, has filed with the Wisconsin Department of Financial Institutions
the most recent annual report required to be filed by it, has not filed articles
of dissolution and has a perpetual period of existence.

 

3.5                               Brokerage.  Neither Accuray nor TomoTherapy
has incurred, nor made commitments for, any brokerage, finders’ or similar fee
in connection with the transactions contemplated by this Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV
BUYER REPRESENTATIONS AND WARRANTIES

 

In order to induce Seller to enter into this Agreement, Buyer makes the
following representations and warranties to Seller, each of which shall be
deemed to be independently material and relied upon by Seller, regardless of any
investigation made by, or information known to Seller.

 

4.1                               Enforceability; Conflicting Obligations. 
Buyer has all necessary power and authority to enter into and consummate the
transactions contemplated by this Agreement in accordance with its terms and to
purchase from Seller the Purchased Securities.  This Agreement is Buyer’s valid
and binding obligation, enforceable against it in accordance with its terms. 
The execution and delivery of this Agreement do not, and the consummation of the
sale of the Purchased Securities contemplated hereby will not, conflict with or
violate the provisions of Buyer’s articles of incorporation or bylaws, or any
contract, order or restriction to which Buyer is a party, or to which Buyer is
bound.

 

4.2                               Compliance with Law.  All legal action
necessary for Buyer’s execution and performance of this Agreement and
consummation of the transactions contemplated hereby have been duly and validly
taken.

 

4.3                               Organization and Qualification.  Buyer is a
corporation duly organized and validly existing under the laws of the State of
Wisconsin, has filed with the Wisconsin Department of Financial Institutions the
most recent annual report required to be filed by it, has not filed articles of
dissolution and has a perpetual period of existence.

 

4.4                               Brokerage.  Buyer has not incurred, nor made
commitments for, any brokerage, finders’ or similar fee in connection with the
transactions contemplated by this Agreement.

 

ARTICLE V
RELEASE AND CONFIDENTIALITY

 

5.1                               Seller’s Release.  As a material inducement
for Buyer to enter into this Agreement, each of Accuray and TomoTherapy, on
behalf of its respective successors and assigns, hereby irrevocably and
unconditionally waives, releases and forever discharges Buyer and each of
Buyer’s shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, subsidiaries, and affiliates,
and all persons acting by, through, under, or in concert with any of them, from
any and all claims or liabilities arising out of or in any way connected with
its ownership of the Purchased Securities in Buyer, its previous loans to Buyer
specifically including the Debt or the transactions contemplated by this
Agreement, including any transactions set forth in any of the Exhibits attached
hereto.

 

5.2                               Buyer’s Release.  As a material inducement for
each of Accuray and TomoTherapy to enter into this Agreement, Buyer, on behalf
of its respective successors and assigns, hereby irrevocably and unconditionally
waives, releases and forever discharges Seller and each of Seller’s
shareholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, attorneys, subsidiaries, and affiliates, and all
persons acting by, through, under, or in concert with any of them, from any and
all claims or liabilities arising out of or in any way connected with Seller’s
ownership of the Purchased Securities, its purchase of the loans described
herein specifically including the Debt or the transactions contemplated by this
Agreement, including any transactions set forth in any of the Exhibits attached
hereto.

 

4

--------------------------------------------------------------------------------


 

5.3                               Confidentiality.  Buyer acknowledges that
Accuray is required to file this Agreement with the Securities and Exchange
Commission (“SEC”).  Accuray shall use commercially reasonable efforts to obtain
confidential treatment of the Purchase Price in its filings with the SEC and
other required disclosures and to otherwise keep the Purchase Price
confidential.

 

ARTICLE VI
CLOSING CONDITIONS

 

6.1                               Conditions to Obligations of Buyer.  The
obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment (or waiver by Buyer) at or prior
to the Closing of the following conditions:

 

(a)                                 Seller shall have performed and complied in
all material respects with the covenants and agreements contained in this
Agreement required to be performed and complied with by Seller on or prior to
the Closing Date.

 

(b)                                 Each of the representations and warranties
of Seller set forth in Article III shall be true and correct in all material
respects as of the date hereof.

 

(c)                                  All deliveries required to be delivered at
or prior to the Closing by Seller shall have been delivered to Buyer, including,
without limitation:

 

(i)            That certain Assignment of Rights Under License Agreement
No. TL02168-0.0 duly executed by each of TomoTherapy and Lawrence Livermore
National Security, LLC (the “Assignment of Rights”), a copy of which is attached
hereto as Exhibit A;

 

(ii)           The written resignation of Chris Raanes as a director of the
Buyer’s Board of Directors; and

 

(iii)          Such other agreements, documents, instruments and writings as are
required to be delivered by Seller on or prior to the Closing Date pursuant to
this Agreement or as may be reasonably requested by Buyer or its counsel to
carry out the intent and purposes of this Agreement.

 

6.2                               Conditions to Obligations of Seller.  The
obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment (or waiver by Seller) at or prior
to the Closing of the following additional conditions:

 

(a)                                 Buyer shall have performed and complied with
in all material respects the covenants and agreements contained in this
Agreement required to be performed and complied with by it on or prior to the
Closing Date including, without limitation, payment to Seller of the Purchase
Price.

 

(b)                                 Each of the representations and warranties
of Buyer set forth in Article IV shall be true and correct in all material
respects as of the date hereof.

 

(c)                                  All deliveries required to be delivered at
or prior to the Closing by Buyer shall have been delivered to the Seller
including, without limitation:

 

(i)            The Assignment of Rights duly executed by Buyer; and

 

5

--------------------------------------------------------------------------------


 

(ii)           Such other agreements, documents, instruments, and writings as
are expressly required to be delivered by Buyer on or prior to the Closing Date
pursuant to this Agreement or as may reasonably be requested by the Seller to
carry out the intent and purposes of this Agreement.

 

ARTICLE VII
MISCELLANEOUS

 

7.1                               Further Assurances.  Each party hereto from
time to time hereafter, and upon request, shall execute, acknowledge and deliver
such other instruments as reasonably may be required to more effectively
transfer and vest in Buyer the Purchased Securities or to otherwise carry out
the terms and conditions of this Agreement.

 

7.2                               Benefit and Assignment.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their heirs,
successors, assignees, and beneficiaries in interest.

 

7.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin, regardless of such State’s conflicts of laws principles, and without
reference to any rules of construction regarding the party responsible for the
drafting hereof.

 

7.4                               Expenses.  Except as otherwise herein
provided, any expenses and costs incurred by Seller in connection with this
Agreement or the transactions herein provided for shall be paid by Seller; any
expenses and costs incurred by Buyer shall be paid by Buyer.

 

7.5                               Notices.  All notices, demands, and
communications provided for herein or made hereunder shall be given in writing
and shall be deemed given to a party at the earlier of (i) when actually
delivered to such party or (ii) when mailed to such party by registered or
certified U.S. Mail (return receipt requested) or sent by overnight courier,
confirmed by receipt, and addressed to such party at the address designated
below for such party (or to such other address for such party as such party may
have substituted by notice pursuant to this Section):

 

(a)   If to Buyer:

 

Compact Particle Acceleration Corporation

 

 

Attn: James Schultz, Chairman

 

 

6336 Patterson Pass Road, Suite B

 

 

Livermore, CA 94550

 

 

 

(b)   If to Seller:

 

Accuray Incorporated

 

 

TomoTherapy Incorporated

 

 

Attn: General Counsel

 

 

1310 Chesapeake Terrace

 

 

Sunnyvale, CA 94089

 

7.6                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument, provided
that all such counterparts, in the aggregate, shall contain the signatures of
all parties hereto.

 

7.7                               Headings.  All Section headings herein are
inserted for convenience only and shall not modify or affect the construction or
interpretation of any provision of this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.8          Amendment, Modification and Waiver.  This Agreement may not be
modified, amended or supplemented except by mutual written agreement of each of
the Parties hereto. Both Buyer and Seller may waive in writing any term or
condition contained in this Agreement and intended to be for its benefit;
provided, however, that no waiver by any party, whether by conduct or otherwise,
in any one or more instances, shall be deemed or construed as a further or
continuing waiver of any such term or condition.  Each amendment, modification,
supplement or waiver shall be in writing signed by the party or parties to be
charged.

 

7.9          Entire Agreement.  This Agreement and the Exhibits attached hereto
represents the entire agreement of the Parties with respect to the subject
matter hereof and supersede and replace any prior or other contemporaneous
understandings and agreements with respect to the subject matter hereof and no
provision or document of any kind shall be included in or form a part of such
agreement unless signed and delivered to the other party by the party to be
charged.

 

7.10        Third-Party Beneficiaries.  No third parties are intended to benefit
from this Agreement, and no third-party beneficiary rights shall be implied from
anything contained in this Agreement.

 

[Signatures on next page following]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement and Release to be executed as of the date first written above.

 

 

BUYER:

 

 

 

COMPACT PARTICLE ACCELERATION
CORPORATION

 

 

 

 

 

 

By:

/s/ James M. Schultz

 

 

 

James M. Schultz, Chairman of the Board

 

 

 

SELLER:

 

 

 

ACCURAY INCORPORATED

 

 

 

 

By:

/s/ Joshua Levine

 

Name: Joshua Levine

 

Title: President and CEO

 

 

 

TOMOTHERAPY INCORPORATED

 

 

 

 

 

 

By:

/s/ Derek Bertocci

 

Name: Derek Bertocci

 

Title: CFO

 

[Signature Page to Stock Purchase Agreement and Release]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT OF RIGHTS UNDER LICENSE AGREEMENT NO. TL02168-0.0

 

This Assignment of Rights under License Agreement No. TL02168-0.0 (this
“Assignment”) is effective as of December 21, 2012 (the “Effective Date”) by and
between TomoTherapy Incorporated, a wholly-owned subsidiary of Accuray
Incorporated (“TomoTherapy”), and Compact Particle Acceleration Corporation
(“CPAC”), referred to jointly as the “Parties.”

 

RECITALS

 

WHEREAS, Lawrence Livermore National Security, LLC (“LLNS”) has granted to
TomoTherapy pursuant to a limited exclusive patent license agreement dated as of
February 23, 2007, as amended by Amendment One on April 8, 2008 and Amendment
Two on February 10, 2011, and as supplemented by Supplement One on July 2, 2008,
Supplement Two on March 6, 2009, Supplement Three on January 11, 2010,
Supplement Four on January 28, 2010, Supplement Five on May 19, 2010, Supplement
Six on September 30, 2010, Supplement Seven on January 6, 2011, Supplement Eight
on March 4, 2011 and Supplement Nine on September 30, 2011 (as amended and
supplemented, the “License”), an exclusive license under the Licensed Patents
(as defined in the License); and

WHERAS, CPAC and TomoTherapy have entered into that a Limited Exclusive Patent
License Agreement dated as of April 25, 2011 (the “Original Sublicense”) under
which TomoTherapy granted an exclusive sublicense of the Licensed Patents to
CPAC;

 

WHERAS, CPAC and TomoTherapy entered into that Amended and Restated Limited
Exclusive Sublicense and Cross-License License Agreement dated as of May 16,
2012 (the “Restated Sublicense”); and

 

WHEREAS, subject to LLNS’s written consent, TomoTerapy desires to assign all of
its rights under the License to CPAC.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

ASSIGNMENT

 

Subject to receiving LLNS’s written consent to the assignment of rights under
the License made hereby, TomoTherapy hereby assigns to CPAC all of its right,
title and interest in, to and under the License.

 

TomoTherapy hereby agrees that, upon the request of CPAC or any of its
successors and assigns, and without further consideration to TomoTherapy, they
will execute any and all papers that are reasonably requested by CPAC or any of
its successors and assigns to carry out the intent and purposes of this
Assignment.

 

A-1

--------------------------------------------------------------------------------


 

In witness whereof, both TomoTherapy and CPAC have executed this Assignment, in
duplicate originals, by their respective officers hereunto duly authorized, as
of the Effective Date.

 

TOMOTHERAPY INCORPORATED

 

COMPACT PARTICLE ACCELERATION
CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Derek Bertocci

 

By:

/s/ James M. Schultz

 

 

 

 

 

 

Name: Derek Bertocci

 

Name: James M. Schultz

 

 

 

Title: CFO

 

Title: Chairman of the Board

 

CONSENT TO ASSIGNMENT

 

LLNS hereby consents to the assignment by TomoTherapy to CPAC of all of its
right, title and interest in, to and under the License.

 

LAWRENCE LIVERMORE NATIONAL SECURITY, LLC

 

 

 

 

 

By:

/s/ Roger Werne

 

 

 

 

 

Name: Roger Werne, 1-8-13

 

 

 

Title: Account Director - IPO

 

 

10

--------------------------------------------------------------------------------